
	
		I
		112th CONGRESS
		1st Session
		H. R. 372
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Buchanan (for
			 himself, Mr. Miller of Florida, and
			 Mr. Stearns) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  authorize the Secretary of the Interior to deny leases and permits to persons
		  who engage in activities with the government of any foreign country that is
		  subject to any sanction or an embargo established by the Government of the
		  United States.
	
	
		1.Authority to deny oil and gas
			 leases and permits to persons who engage in activities with certain foreign
			 countriesSection 8(a) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by adding at
			 the end the following:
			
				(9)The Secretary may deny issuance of an oil
				and gas lease under this Act, or a permit for exploration, development, or
				production under such a lease, to any person that has engaged in activities
				with the government of any foreign country that is subject to any sanction or
				an embargo established by the Government of the United States, including any
				sanction or embargo established under section 203 of the Emergency Economic
				Powers Act (50 U.S.C.
				1702).
				.
		
